            Case 1:20-cv-08668-VM Document 29 Filed 10/23/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

NATIONAL COALITION ON BLACK
CIVIC PARTICIPATION, MARY WINTER,
GENE STEINBERG, NANCY HART,
SARAH WOLFF, KAREN SLAVEN, KATE
KENNEDY, EDA DANIEL, and ANDREA
SFERES,                                             Civil Action No.: 20-cv-8668-VM

                  Plaintiffs,

       v.

JACOB WOHL, JACK BURKMAN, J.M.
BURKMAN & ASSOCIATES, LLC,
PROJECT 1599, and JOHN and JANE DOES
1-10,

                  Defendants.



                                 ENTRY OF APPEARANCE

       PLEASE TAKE NOTICE that Aaron Gold, of Orrick, Herrington & Sutcliffe LLP,

hereby enters an appearance as counsel on behalf of Plaintiffs, National Coalition on Black Civic

Participation, Mary Winter, Gene Steinberg, Nancy Hart, Sarah Wolff, Karen Slaven, Kate

Kennedy, Eda Daniel, and Andrea Sferes, in the above-titled action. I am admitted to practice in

this Court.


Dated: October 23, 2020                             Respectfully submitted,
       New York, New York
                                                    ORRICK, HERRINGTON & SUTCLIFFE LLP

                                                    _/s/_Aaron J. Gold___________
                                                    Aaron J. Gold
                                                    51 West 52nd Street
                                                    New York, NY 10019
                                                    Tel: +1 212-506-5179
                                                    aaron.gold@orrick.com

                                                    Attorney for Plaintiffs
